Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/930,279, filed on July 15, 2020.  In response to Examiner’s Office Action of April 14, 2022, Applicant, on June 28, 2022, amended claims 1, 3, 5, 8-9, 11, 16-17 and 19-20 .  Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The claim objections are withdrawn. 
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered and are sufficient to overcome the rejection. The 35 U.S.C.§ 101 rejection is withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed June 28, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed June 28, 2022.
On Pg. 20 -21 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states the prior art does not disclose  amended claim language, "create a plurality of non-sequential feature vectors based on the unlabeled non-sequential data .. . create, by a sequencing component associated with a neural network, a plurality of user-specific journeys based on the unlabeled activity data ... combine, by an embedding component, the sequential feature vectors in the plurality of user- specific journeys and the plurality of non-sequential feature vectors ... generate, by the embedding component, a plurality of embeddings based on the combination of the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors and a set of weights."  . In response, Examiner respectfully disagrees. Lomada discloses creating embedding output utilizing heterogenous random input data in Par. 20-22- “In addition, as mentioned above, the user trait data is heterogeneous. Indeed, each time a user performs an action that exhibits a user trait, the user embeddings system may add or remove a user trait from the user trait data. Also, because users control their actions (e.g., the amount, frequency, and type of interactions with content), the user trait data can include a number of users that have different numbers and types of user traits occurring at different points in time. Further, due to the variation in user traits associated with each user, the user trait data as a whole is imbalanced and irregular.” & Par. 107 –“ In a few embodiments, the initial input vector 428 includes random data. “Figure 3B illustrates the non-sequential data. Examiner finds  new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Huang is now applied for Claims 1,  8 and 16 to support combining sequential and nonsequential vector data.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on (i) combining, by an embedding component, the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors; 
(ii) generating, by  the embedding component, a plurality of embeddings based on the combination of the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors and a set of weights associated with the plurality of users, an embedding in the plurality of embeddings comprising a set of fixed length vectors representing sequential human activity of the selected user, wherein the plurality of embeddings are suitable for utilization by a plurality of prediction models configured to generate user- specific activity predictions and recommendations and a decoder component generates regenerated data based on the plurality of embeddings to update the set of weights.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomada et al., US Publication No. 20200107072 A1 [hereinafter Lomada], in view of Huang et al; Improving Sequential Recommendation with Knowledge-Enhanced Memory Networks; SIGIR '18: The 41st International ACM SIGIR Conference on Research & Development in Information RetrievalJune 2018 Pages 505–514 [hereinafter Huang].
Regarding Claim 1,  
A system for generating embeddings representing sequential human activity, the system comprising: a plurality of data sources associated with at least one data storage device storing unlabeled activity data associated with a plurality of users and a set of time indicators, the unlabeled activity data describing human activity-related events having order over time, and unlabeled non-sequential data associated with the plurality of users, the unlabeled non-sequential data representing non-sequential user-specific data (Lomada Par. 8; ;  Par. 20-22“ To illustrate, in one or more embodiments, the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time. In addition, in the above embodiments, the user embeddings system generates and trains a long short-term memory neural network (LSTM network) using the user trait sequences for the purpose of creating learned user embeddings... As mentioned previously, the user trait data can provide indications of users changing traits over different points of time. For example, in various embodiments, user trait data includes user traits for users at multiple time intervals, such as on a daily, weekly, and/or monthly basis. Additionally, or alternatively, the user trait data includes user traits that indicate a point in time when a user exhibits a new user trait, changes from one user trait to another, drops a user trait, or maintains a user trait... In addition, as mentioned above, the user trait data is heterogeneous.[ heterogeneous data is non-sequential data]”; Par. 54 & Par. 113- [multiple sources]; Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. ....”; Par. 107-“In a few embodiments, the initial input vector 428 includes random data.”); 
a computer-readable medium storing instructions that are operative upon execution by a processor to: create a plurality of ... feature vectors based on the unlabeled non- sequential data;  (Lomada Par. 22-“In addition, as mentioned above, the user trait data is heterogeneous. Indeed, each time a user performs an action that exhibits a user trait, the user embeddings system may add or remove a user trait from the user trait data. Also, because users control their actions (e.g., the amount, frequency, and type of interactions with content), the user trait data can include a number of users that have different numbers and types of user traits occurring at different points in time. Further, due to the variation in user traits associated with each user, the user trait data as a whole is imbalanced and irregular.” Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. ....”; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features. “ Par. 107-“In a few embodiments, the initial input vector 428 includes random data.”; Par. 143)
create, by a sequencing component associated with a neural network, a plurality of user-specific journeys based on the unlabeled activity data, a user-specific journey in the plurality of user-specific journeys comprising a set of sequential feature vectors corresponding to a set of events associated with selected user placed into a sequence in accordance with the set of time indicators (Lomada  Par. 20-“ To illustrate, in one or more embodiments, the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time. In addition, in the above embodiments, the user embeddings system generates and trains a long short-term memory neural network (LSTM network) using the user trait sequences for the purpose of creating learned user embeddings. Indeed, once trained, the user embeddings system can employ portions of the trained LSTM network to generate user embeddings based on user trait sequences such that the user embeddings represent the journey of a user's traits over time, encoded into a single uniform vector representation.”; Par. 35-“ For instance, one user is associated with one user trait change in the user trait data while other users are associated with multiple user trait changes. To illustrate, if a user trait sequence for each user is represented within as a vector of user trait changes, then the heterogeneous user trait data includes user vectors of different lengths for users.”; Par. 75; Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. ....”; Par. 143); 
and generate, by the embedding component, a plurality of embeddings based on ...the sequential feature vectors in the plurality of user-specific journeys ..., an embedding in the plurality of embeddings ..., wherein the plurality of embeddings are suitable for utilization by a plurality of prediction models configured to generate user-specific activity predictions and recommendations., ... (Lomada Par. 20; Par. 36-“ As mentioned above, the user embeddings system can train an LSTM network to generate learned uniform user embeddings. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs (e.g., user trait data), such as training neural network layers, units, cells, matrices, biases, and/or parameters to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., an LSTM encoder or decoder neural network), cells (e.g., LSTM cells), data-based models (e.g., an LSTM autoencoder model), or a combination thereof. “; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features.”; Par. 62-“ the user embeddings system 104 can utilize the trained LSTM autoencoder model to generate learned user embeddings. As shown, the user embeddings system 104 generates 208 user embeddings using the trained encoder (i.e., an LSTM encoder neural network) of the LSTM autoencoder model. For example, the user embeddings system 104 provides one or more user trait sequences to the trained encoder, which generates learned user embeddings. In particular, the trained encoder produces a uniform vector of values that represent features corresponding to a user's traits. Regardless of the length of an input user trait sequence, the trained encoder generates a user embedding of a predetermined and uniform length. Additional detail regarding generating learned user embeddings is provided below with respect to FIG. 5.”; See Par. 75 & *87 for illustrations of sequential and non-sequential feature vectors; Par. 100- As shown in FIG. 4A, the encoder 410 passes the user embeddings vectors to the decoder 420, which reconstructs the user embeddings vectors into target user trait sequences (i.e., predicted user trait sequence). In many respects, the decoder 420 is similar to the encoder 410. For example, the decoder 420 includes LSTM cells 422 that can correspond in type and number to the LSTM cells 412 in the encoder 410 (having different weights, biases, and parameters after training). Indeed, the architecture of the LSTM cells 422 in the decoder 420 align with the architecture of the LSTM cells 412 in the encoder 410. As mentioned previously, FIG. 4B provides example architecture of LSTM cells.)
and a decoder component generates regenerated data based on the plurality of embeddings to update the set of weights (Lomada Par. 91-“ As mentioned previously, the user embeddings system 104 utilizes the generated user trait sequences described above to train the LSTM autoencoder model 400. For instance, the user embeddings system 104 trains the encoder 410 to learn how to generate user embedding vectors from an input user trait sequence. The user embeddings system 104 simultaneously trains the decoder 420 to accurately reconstruct the input user trait sequence from the encoded user embeddings vector. Additional detail regarding training the LSTM autoencoder model 400 is provided below in FIG. 4C.”; Par. 102-“ In various embodiments, the dense layer 424 includes a classifier, such as a softmax regression classifier. The softmax regression classifier determines the probability, that the next user trait change from the user embeddings vector 418 is similar to a known user trait change, as described above. In many embodiments, the dense layer 424 includes weights, parameters, and algorithms that are tuned during training of the LSTM autoencoder model 400.”).
Lomada teaches generating embeddings for prediction models and utilizing non-sequential data. Lomada fails to disclose the combination of sequential and non-sequential vector analysis. The following feature is expounded upon by Huang:
create non-sequential feature vectors based on the unlabeled non- sequential data (Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.”)
combine, by an embedding component, the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”;;
...based on the combination of the sequential feature vectors ... and the plurality of the non-sequential feature vectors and a set of weights, ...embeddings comprising a set of fixed length vectors representing sequential human activity of the selected user ... ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.” Huang Sec. 4.1-“ The embedding vector 
    PNG
    media_image1.png
    26
    66
    media_image1.png
    Greyscale
is called item embedding, which can be fixed or learned. ; Sec. 5.3-“ it is well pre-trained and many parameters related to KB embeddings are fixed, which largely reduces the complexity in practice.”; Abstract; Introduction)

Lomada and Huang are directed to embeddings modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada, as taught by Huang, by utilizing sequential and non-sequential vector analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada with the motivation of improving sequential recommender performance (Huang Introduction).

Regarding Claim 2,  
The system of claim 1, further comprises: an encoder-decoder framework of the neural network providing a self-supervised activity sequencing model configured to generate the plurality of embeddings based on the unlabeled activity data obtained from the plurality of data sources, wherein the sequencing component and the embedding component are part of the self-supervised activity sequencing model. (Lomada Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. On the other hand, the user embeddings system 104 is inhibited from employing an unsupervised method because the irregular and imbalanced user trait data prevent the neural network to train itself (e.g., convergence does not occur). However, by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner.”; Par.136-137); 
 Regarding Claim 3, Claim 9 and Claim 17, Lomada in view of Huang teach The system of claim 2, wherein the instructions are further operative to:…, The method of claim 8, further comprising:…, and The one or more computer storage devices of claim 16, wherein the operations further comprise:…
analyze, by an encoder component, unlabeled input data for training the self- supervised activity sequencing model, wherein the unlabeled input data comprises historical human activity data (Lomada Par. 20-“To illustrate, in one or more embodiments, the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time. In addition, in the above embodiments, the user embeddings system generates and trains a long short-term memory neural network (LSTM network) using the user trait sequences for the purpose of creating learned user embeddings. Indeed, once trained, the user embeddings system can employ portions of the trained LSTM network to generate user embeddings based on user trait sequences such that the user embeddings represent the journey of a user's traits over time, encoded into a single uniform vector representation.”); 
generate, by the encoder component, an embedding representing sequenced human activity(Lomada Par. 20-“To illustrate, in one or more embodiments, the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time. In addition, in the above embodiments, the user embeddings system generates and trains a long short-term memory neural network (LSTM network) using the user trait sequences for the purpose of creating learned user embeddings. Indeed, once trained, the user embeddings system can employ portions of the trained LSTM network to generate user embeddings based on user trait sequences such that the user embeddings represent the journey of a user's traits over time, encoded into a single uniform vector representation.”); 
generate, by the decoder component, the regenerated data based on the embedding (Lomada Par. 24-25-“Using the user trait sequences mentioned previously, the user embeddings system can train an LSTM network. In one or more embodiments, the LSTM network is part of an LSTM autoencoder model that includes an encoder and a decoder. For example, in some embodiments, the LSTM network is the encoder in the LSTM autoencoder model. In alternative embodiments, the LSTM network is the decoder in the LSTM autoencoder model. In additional embodiments, the LSTM autoencoder model includes additional neural network layers, such as an embedding layer, a dense layer, a classification layer, and/or a loss layer. In various embodiments, the user embeddings system can modify the architecture and/or inputs of the LSTM autoencoder model. For example, in some embodiments, the LSTM autoencoder model decodes input from the encoder in reverse order. In one or more embodiments, the user embeddings system provides multiple inputs to the decoder in addition to the encoder output. In various embodiments, the user embeddings system employs different training approaches and inputs to train the LSTM autoencoder model.”); 
perform, by a comparison component, back propagation, including comparing the regenerated data with the input data to identify a set of errors  (Lomada Par. 61-“FIG. 2 also includes the user embeddings system 104 training 206 an LSTM autoencoder model using the user trait sequences. In one or more embodiments, the user embeddings system 104 creates an LSTM autoencoder model that includes an encoder and a decoder. The user embeddings system 104 utilizes the user trait sequences to train the LSTM autoencoder model in a semi-supervised manner, by back propagating error loss until the LSTM autoencoder model generates learned user embeddings. Additional detail regarding creating and training the LSTM autoencoder model is provided below with respect to FIGS. 4A-4C.”; Par. 63-64); 
and update the set of weights used to generate the embeddings based on the identified set of errors. (Lomada Par. 120-“Further, as shown in FIG. 4C, the LSTM autoencoder model 400 also includes a loss layer 430. In one or more embodiments, the loss layer 430 is included in the decoder 420. In general, the LSTM autoencoder model 400 utilizes the loss layer 430 to train the encoder 410 and the decoder 420 using prediction error 432 via back propagation. For example, the LSTM autoencoder model 400 employs the error loss feedback vector (i.e., the prediction error 432) to tune the weighted matrices, biases, and parameters of the LSTM cells in the encoder 410 and the decoder 420. Further, the LSTM autoencoder model 400 employs the prediction error 432 to tune the embedded layer in the encoder 410 and the dense layer in the decoder 420, as described below.”; Par. 61-64)
Regarding Claim 4, Claim 10 and Claim 18, Lomada in view of Huang teach The system of claim 1, wherein the selected user is a first user and wherein instructions are further operative to:…, The method of claim 8, further comprising:…, and The one or more computer storage devices of claim 16, wherein the operations further comprise:…
receive, from a customer data platform, updated activity data representing a set of new activities by a second user in the plurality of users in real-time;  (Lomada Par.71-“ In alternative or additional embodiments, to determining the presence of user traits at timestamp intervals, the user embeddings system 104 updates the user trait data table 310 as information is received. For example, when a user interacts with content or provides user information exhibiting a user trait, the user embeddings system 104 includes the detected user trait in the user trait data table 310. In this manner, the user trait data table 310 is not necessarily arranged by timestamp intervals but includes an indication of a user trait along with a timestamp of when the user trait was. For instance, the user trait data table 310 includes the user identifier 312, the user trait, and a timestamp of when the user trait is detected.”; Par. 71- In alternative or additional embodiments, to determining the presence of user traits at timestamp intervals, the user embeddings system 104 updates the user trait data table 310 as information is received. ;Par. 74-76; Par. 156-“ In various embodiments, the user traits include heterogeneous data where a first user of the plurality of users has a different number of user traits than a second user of the plurality of users. In additional embodiments, a first homogenous user embeddings representation corresponding to the first user is the same size as a second homogenous user embeddings representation corresponding to the second user.”); 
generate, by the sequencing component, an updated user-specific journey for the second user (Lomada Par. 42-“ In many embodiments, user embeddings represent the journey of a user over time with respect to user traits as the user acquires, changes, and moves away from user traits. Further, two users with a similar sequence of user trait changes over time will result in similar user embeddings. In various embodiments, the number/pre-defined dimension of representative features in a user embedding can be a hyperparameter of the LSTM autoencoder model and/or learned throughout training the LSTM autoencoder model.”; Par. 71-“ In alternative or additional embodiments, to determining the presence of user traits at timestamp intervals, the user embeddings system 104 updates the user trait data table 310 as information is received. For example, when a user interacts with content or provides user information exhibiting a user trait, the user embeddings system 104 includes the detected user trait in the user trait data table 310. In this manner, the user trait data table 310 is not necessarily arranged by timestamp intervals but includes an indication of a user trait along with a timestamp of when the user trait was. For instance, the user trait data table 310 includes the user identifier 312, the user trait, and a timestamp of when the user trait is detected.”); 
and create, by the embedding component, an updated user-specific embedding for the second user, …including the set of new activities described in the updated activity data (Lomada Par. 71-“ In alternative or additional embodiments, to determining the presence of user traits at timestamp intervals, the user embeddings system 104 updates the user trait data table 310 as information is received. For example, when a user interacts with content or provides user information exhibiting a user trait, the user embeddings system 104 includes the detected user trait in the user trait data table 310. In this manner, the user trait data table 310 is not necessarily arranged by timestamp intervals but includes an indication of a user trait along with a timestamp of when the user trait was. For instance, the user trait data table 310 includes the user identifier 312, the user trait, and a timestamp of when the user trait is detected.”); 
Lomada teaches embeddings for prediction models and the following feature is expounded upon by Huang:
wherein the updated user-specific embedding comprises a set of fixed length embeddings representing human activities associated with the second user,  (Huang Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.” Huang Sec. 4.1-“ The embedding vector 
    PNG
    media_image1.png
    26
    66
    media_image1.png
    Greyscale
is called item embedding, which can be fixed or learned. ;Sec 4.3).

Lomada and Huang are directed to embeddings modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada, as taught by Huang, by utilizing sequential and non-sequential vector analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada with the motivation of improving sequential recommender performance (Huang Introduction).
Regarding Claim 5, Claim 11 and Claim 19, Lomada in view of Huang teach The system of claim 1, wherein the instructions are further operative to: …, The method of claim 8, further comprising:…, and The one or more computer storage devices of claim 16, wherein the operations further comprise:…
generate explainability data associated with at least one embedding in the plurality of embeddings, wherein the explainability data indicates contribution of the at least one embedding in the plurality of embeddings to predictions or recommendations from the plurality of machine learning prediction models.  (Lomada Par.55-56-“ The analytics system 102 and/or the user embeddings system 104 can monitor user data in various ways. In one or more embodiments, the third-party server device 108 tracks the user data and then reports the tracked user data to the analytics system 102 and/or the user embeddings system 104. Alternatively, the analytics system 102 and/or the user embeddings system 104 receives tracked user data directly from the user client devices 110 a-110 n. In particular, the analytics system 102 and/or the user embeddings system 104 may receive user information via data stored on the client device (e.g., a browser cookie, cached memory), embedded computer code (e.g., tracking pixels), a user profile, or engage in any other type of tracking technique. Accordingly, the analytics system 102 and/or the user embeddings system 104 can receive tracked user data from the third-party server device 108, the user client devices 110 a-110 n, and/or the network 112. Based on receiving user data, in various embodiments, the user embeddings system 104 can determine user traits for users. For example, in some embodiments, the user explicitly provides information indicating a new user trait or a modification to an existing user trait. In alternative embodiments, the user embeddings system 104 identifies or infers one or more user traits based on received user data with respect to a user interacting with content. For example, upon a user being to purchases diapers and/or other regular baby items on a regular basis, the user embeddings system 104 can determine that the user trait associated with the user's parental has changed.”; Par. 36-37)
Regarding Claim 6,  
The system of claim 1, wherein the embedding component comprises at least one long short-term memory (LSTM) artificial recurrent neural network architecture for generating the plurality of embeddings (Lomada Par. 38-39-“ In addition, the term “long short-term memory neural network” (or “LSTM network”) refers to a neural network that is a special type of recurrent neural network (RNN). An “LSTM network” includes a cell having an input gate, an output gate, and a forget gate as well as a cell input. In various embodiments, the cell remembers previous states and values over time (including hidden states and values) and the three gates control the amount of information that is input and output from a cell. In many embodiments, an LSTM network includes various cells. Additional detail regarding an LSTM cell is provided below in connection with FIG. 4B. In addition, the user embeddings system can create, train, and utilize an LSTM autoencoder model. As used herein, the terms “LSTM autoencoder model” or “sequence-to-sequence LSTM autoencoder model” refer to a neural network made up of multiple LSTM networks. In particular, the term “LSTM autoencoder model,” as used herein, refers to a neural network that includes an LSTM encoder network (or simply “encoder”) and an LSTM decoder network (or simply “decoder”), where the encoder provides one or more inputs to the decoder.”)
Regarding Claim 7, Claim 12 and Claim 20,  Lomada in view of Huang teach The system of claim 1, wherein the instructions are further operative to: …, The method of claim 8, further comprising:…, and The one or more computer storage devices of claim 16, wherein the operations further comprise:…
fine-tune the embedding component using labeled input data to generate embeddings for a predictive model selected from a set of machine learning (ML) prediction models. (Lomada Par. 36-37-“ As mentioned above, the user embeddings system can train an LSTM network to generate learned uniform user embeddings. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs (e.g., user trait data), such as training neural network layers, units, cells, matrices, biases, and/or parameters to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., an LSTM encoder or decoder neural network), cells (e.g., LSTM cells), data-based models (e.g., an LSTM autoencoder model), or a combination thereof.”; Par. 43-“ As mentioned above, in some embodiments, the LSTM autoencoder model includes a loss layer that includes has a loss function or loss model to train the LSTM autoencoder model. As used herein, the term “loss function” or “loss model” refers to a function or set of algorithms that determine training error loss. In some embodiments, a machine-learning algorithm can repetitively train to minimize total overall loss. For example, the loss function determines an amount of error loss with respect to training data by analyzing the output of the LSTM autoencoder model (e.g., the decoder) with the ground truth provided by the training data (e.g., a corresponding user trait sequence provided as input to the encoder). The loss function then provides feedback, via back propagation, to one or more networks, layers, units, cells, matrices, biases, and/or parameters of the LSTM autoencoder model for tuning/fine-tuning (e.g., depending on the learning rate). Examples of loss functions include a softmax classifier function (with or without cross-entropy loss), a hinge loss function, and a least squares loss function.”)
Regarding Claim 8,  
A method of generating embeddings representing sequential human activity, the method comprising: creating, by a sequencing component, a plurality of user-specific journeys based on unlabeled activity data obtained from a plurality of data sources, a user-specific journey in the plurality of user-specific journeys comprising a set of sequential feature vectors corresponding to a set of events associated with selected user placed into a sequence in accordance with a set of time indicators; (Lomada Par. 8-“To briefly demonstrate, in one or more embodiments, the disclosed systems identify user trait data that includes a history of user trait changes over time. Based on the user trait data, the disclosed systems generate user trait sequences for each user that indicate how user traits for the user have changed over time. Further, the disclosed systems create and train a neural network to generate uniform user embeddings using the user trait sequences. Then, using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time.”;  Par. 20-“ To illustrate, in one or more embodiments, the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time. In addition, in the above embodiments, the user embeddings system generates and trains a long short-term memory neural network (LSTM network) using the user trait sequences for the purpose of creating learned user embeddings. Indeed, once trained, the user embeddings system can employ portions of the trained LSTM network to generate user embeddings based on user trait sequences such that the user embeddings represent the journey of a user's traits over time, encoded into a single uniform vector representation.”; Par. 54; Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. On the other hand, the user embeddings system 104 is inhibited from employing an unsupervised method because the irregular and imbalanced user trait data prevent the neural network to train itself (e.g., convergence does not occur). However, by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner.”; Par.136-137);
creating a plurality of ... feature vectors based on the unlabeled non- sequential data obtained from a plurality of sources, the unlabeled non-sequential data representing non-sequential user-specific data ;  (Lomada Par. 22-“In addition, as mentioned above, the user trait data is heterogeneous. Indeed, each time a user performs an action that exhibits a user trait, the user embeddings system may add or remove a user trait from the user trait data. Also, because users control their actions (e.g., the amount, frequency, and type of interactions with content), the user trait data can include a number of users that have different numbers and types of user traits occurring at different points in time. Further, due to the variation in user traits associated with each user, the user trait data as a whole is imbalanced and irregular.” Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. ....”; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features. “ Par. 107-“In a few embodiments, the initial input vector 428 includes random data.”; Par. 143)
generating, by the embedding component, a plurality of embeddings based on ... the sequential feature vectors in the plurality of user-specific journeys ..., an embedding in the plurality of embeddings ..., wherein the plurality of embeddings are suitable for utilization by a plurality of prediction models configured to generate user-specific activity predictions and recommendations., ... (Lomada Par. 20; Par. 36-“ As mentioned above, the user embeddings system can train an LSTM network to generate learned uniform user embeddings. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs (e.g., user trait data), such as training neural network layers, units, cells, matrices, biases, and/or parameters to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., an LSTM encoder or decoder neural network), cells (e.g., LSTM cells), data-based models (e.g., an LSTM autoencoder model), or a combination thereof. “; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features.”; Par. 62-“ the user embeddings system 104 can utilize the trained LSTM autoencoder model to generate learned user embeddings. As shown, the user embeddings system 104 generates 208 user embeddings using the trained encoder (i.e., an LSTM encoder neural network) of the LSTM autoencoder model. For example, the user embeddings system 104 provides one or more user trait sequences to the trained encoder, which generates learned user embeddings. In particular, the trained encoder produces a uniform vector of values that represent features corresponding to a user's traits. Regardless of the length of an input user trait sequence, the trained encoder generates a user embedding of a predetermined and uniform length. Additional detail regarding generating learned user embeddings is provided below with respect to FIG. 5.”; See Par. 75 & *87 for illustrations of sequential and non-sequential feature vectors; Par. 100- As shown in FIG. 4A, the encoder 410 passes the user embeddings vectors to the decoder 420, which reconstructs the user embeddings vectors into target user trait sequences (i.e., predicted user trait sequence). In many respects, the decoder 420 is similar to the encoder 410. For example, the decoder 420 includes LSTM cells 422 that can correspond in type and number to the LSTM cells 412 in the encoder 410 (having different weights, biases, and parameters after training). Indeed, the architecture of the LSTM cells 422 in the decoder 420 align with the architecture of the LSTM cells 412 in the encoder 410. As mentioned previously, FIG. 4B provides example architecture of LSTM cells.)
wherein a decoder component generates regenerated data based on the plurality of embeddings to update the set of weights (Lomada Par. 91-“ As mentioned previously, the user embeddings system 104 utilizes the generated user trait sequences described above to train the LSTM autoencoder model 400. For instance, the user embeddings system 104 trains the encoder 410 to learn how to generate user embedding vectors from an input user trait sequence. The user embeddings system 104 simultaneously trains the decoder 420 to accurately reconstruct the input user trait sequence from the encoded user embeddings vector. Additional detail regarding training the LSTM autoencoder model 400 is provided below in FIG. 4C.”; Par. 102-“ In various embodiments, the dense layer 424 includes a classifier, such as a softmax regression classifier. The softmax regression classifier determines the probability, that the next user trait change from the user embeddings vector 418 is similar to a known user trait change, as described above. In many embodiments, the dense layer 424 includes weights, parameters, and algorithms that are tuned during training of the LSTM autoencoder model 400.”).
and outputting, the plurality of embeddings to a set of ML prediction models for generating user-specific activity predictions and recommendations based on the unlabeled activity data associated with a plurality of users (Lomada Par.55-56-“ The analytics system 102 and/or the user embeddings system 104 can monitor user data in various ways. In one or more embodiments, the third-party server device 108 tracks the user data and then reports the tracked user data to the analytics system 102 and/or the user embeddings system 104. Alternatively, the analytics system 102 and/or the user embeddings system 104 receives tracked user data directly from the user client devices 110 a-110 n. In particular, the analytics system 102 and/or the user embeddings system 104 may receive user information via data stored on the client device (e.g., a browser cookie, cached memory), embedded computer code (e.g., tracking pixels), a user profile, or engage in any other type of tracking technique. Accordingly, the analytics system 102 and/or the user embeddings system 104 can receive tracked user data from the third-party server device 108, the user client devices 110 a-110 n, and/or the network 112. Based on receiving user data, in various embodiments, the user embeddings system 104 can determine user traits for users. For example, in some embodiments, the user explicitly provides information indicating a new user trait or a modification to an existing user trait. In alternative embodiments, the user embeddings system 104 identifies or infers one or more user traits based on received user data with respect to a user interacting with content. For example, upon a user being to purchases diapers and/or other regular baby items on a regular basis, the user embeddings system 104 can determine that the user trait associated with the user's parental has changed.”; Par. 36-37)

Lomada teaches generating embeddings for prediction models and utilizing non-sequential data. Lomada fails to disclose the combination of sequential and non-sequential vector analysis. The following feature is expounded upon by Huang:
create non-sequential feature vectors based on the unlabeled non- sequential data (Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.”)
combine, by an embedding component, the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”;;
...based on the combination of the sequential feature vectors ... and the plurality of the non-sequential feature vectors and a set of weights, ...embeddings comprising a set of fixed length vectors representing sequential human activity of the selected user ... ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.” Huang Sec. 4.1-“ The embedding vector 
    PNG
    media_image1.png
    26
    66
    media_image1.png
    Greyscale
is called item embedding, which can be fixed or learned. ; Sec. 5.3-“ it is well pre-trained and many parameters related to KB embeddings are fixed, which largely reduces the complexity in practice.”; Abstract; Introduction)

Lomada and Huang are directed to embeddings modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada, as taught by Huang, by utilizing sequential and non-sequential vector analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada with the motivation of improving sequential recommender performance (Huang Introduction).

 

Regarding Claim 16,  
One or more computer storage media having computer-executable instructions for generating embeddings representing sequential human activity that, upon execution by a processor, cause the processor to at least: generating a plurality of  user-specific journeys based on unlabeled activity data describing human activities associated with a plurality of users, a user-specific journey in the plurality of  user-specific journeys comprising a set of sequential feature vectors corresponding to a set of events associated with selected user placed into a sequence in accordance with a set of time indicators; (Lomada Par. 8-“To briefly demonstrate, in one or more embodiments, the disclosed systems identify user trait data that includes a history of user trait changes over time. Based on the user trait data, the disclosed systems generate user trait sequences for each user that indicate how user traits for the user have changed over time. Further, the disclosed systems create and train a neural network to generate uniform user embeddings using the user trait sequences. Then, using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time.”;  Par. 27-“ In one or more embodiments, the user embeddings system utilizes the user embeddings to compare any two or more users. For example, the user embeddings system compares the user embeddings of two users to identify similarities and differences between the journey of user trait changes over time between the two users. By comparing groups of users, the user embeddings system can identify clusters and groupings of similar users based on finding similar user embeddings. Further, in some embodiments, the user embeddings system can utilize the user embeddings as features for other machine-learning prediction algorithms.”; Par. 54; Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. On the other hand, the user embeddings system 104 is inhibited from employing an unsupervised method because the irregular and imbalanced user trait data prevent the neural network to train itself (e.g., convergence does not occur). However, by employing a dynamic RNN, such as the LSTM autoencoder model 400, the user embeddings system 104 can utilize the user trait data as labels to train the LSTM autoencoder model in a semi-supervised manner.”; Par.136-137; Par. 143); 
generating a plurality of ... feature vectors based on unlabeled non-sequential data associated with the plurality of users, the unlabeled non-sequential data representing non- sequential user-specific data (Lomada Par. 22-“In addition, as mentioned above, the user trait data is heterogeneous. Indeed, each time a user performs an action that exhibits a user trait, the user embeddings system may add or remove a user trait from the user trait data. Also, because users control their actions (e.g., the amount, frequency, and type of interactions with content), the user trait data can include a number of users that have different numbers and types of user traits occurring at different points in time. Further, due to the variation in user traits associated with each user, the user trait data as a whole is imbalanced and irregular.” Par. 123-“As mentioned above, the user embeddings system 104 trains the LSTM autoencoder model 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user trait data is not labeled, and the uniqueness and variety of user traits prevent labels from denoting these interactions. ....”; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features. “ Par. 107-“In a few embodiments, the initial input vector 428 includes random data.”; Par. 143);
creating, at least one embedding based on ... the sequential feature vectors in the user-specific journey ..., an embedding ... representing sequential human activity of the user for generating user-specific activity predictions and recommendations by a plurality of prediction models, ... (Lomada Par. 20; Par. 36-“ As mentioned above, the user embeddings system can train an LSTM network to generate learned uniform user embeddings. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs (e.g., user trait data), such as training neural network layers, units, cells, matrices, biases, and/or parameters to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., an LSTM encoder or decoder neural network), cells (e.g., LSTM cells), data-based models (e.g., an LSTM autoencoder model), or a combination thereof. “; Par. 41-“ As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features.”; Par. 62-“ the user embeddings system 104 can utilize the trained LSTM autoencoder model to generate learned user embeddings. As shown, the user embeddings system 104 generates 208 user embeddings using the trained encoder (i.e., an LSTM encoder neural network) of the LSTM autoencoder model. For example, the user embeddings system 104 provides one or more user trait sequences to the trained encoder, which generates learned user embeddings. In particular, the trained encoder produces a uniform vector of values that represent features corresponding to a user's traits. Regardless of the length of an input user trait sequence, the trained encoder generates a user embedding of a predetermined and uniform length. Additional detail regarding generating learned user embeddings is provided below with respect to FIG. 5.”; See Par. 75 & *87 for illustrations of sequential and non-sequential feature vectors; Par. 100- As shown in FIG. 4A, the encoder 410 passes the user embeddings vectors to the decoder 420, which reconstructs the user embeddings vectors into target user trait sequences (i.e., predicted user trait sequence). In many respects, the decoder 420 is similar to the encoder 410. For example, the decoder 420 includes LSTM cells 422 that can correspond in type and number to the LSTM cells 412 in the encoder 410 (having different weights, biases, and parameters after training). Indeed, the architecture of the LSTM cells 422 in the decoder 420 align with the architecture of the LSTM cells 412 in the encoder 410. As mentioned previously, FIG. 4B provides example architecture of LSTM cells.)
wherein a decoder component generates regenerated data based on the plurality of embeddings to update the set of weights (Lomada Par. 91-“ As mentioned previously, the user embeddings system 104 utilizes the generated user trait sequences described above to train the LSTM autoencoder model 400. For instance, the user embeddings system 104 trains the encoder 410 to learn how to generate user embedding vectors from an input user trait sequence. The user embeddings system 104 simultaneously trains the decoder 420 to accurately reconstruct the input user trait sequence from the encoded user embeddings vector. Additional detail regarding training the LSTM autoencoder model 400 is provided below in FIG. 4C.”; Par. 102-“ In various embodiments, the dense layer 424 includes a classifier, such as a softmax regression classifier. The softmax regression classifier determines the probability, that the next user trait change from the user embeddings vector 418 is similar to a known user trait change, as described above. In many embodiments, the dense layer 424 includes weights, parameters, and algorithms that are tuned during training of the LSTM autoencoder model 400.”).
and generating a set of predictions associated with the at least one user by a set of prediction models based on the at least one embedding, the set of predictions comprising at least one prediction or recommendation. (Lomada Par. 41-“As mentioned above, the user embeddings system can train the LSTM autoencoder model to generate learned user embeddings. As used herein, the terms “user embeddings” or “user embedding representations” refer to a vector of numbers/features that represent the behavior of the user encoded in a pre-defined dimension. The features can be learned by the LSTM autoencoder model (e.g., a “learned” user embeddings represents user embeddings generated by a trained LSTM encoder). In one or more embodiments, the features comprise latent features.”; Par. 25-“In various embodiments, the user embeddings system can modify the architecture and/or inputs of the LSTM autoencoder model. For example, in some embodiments, the LSTM autoencoder model decodes input from the encoder in reverse order. In one or more embodiments, the user embeddings system provides multiple inputs to the decoder in addition to the encoder output. In various embodiments, the user embeddings system employs different training approaches and inputs to train the LSTM autoencoder model.”; Par. 26; Par. 82)
Lomada teaches embeddings for prediction models and utilizing non-sequential data. Lomada fails to disclose the combination of sequential and non-sequential vector analysis. The following feature is expounded upon by Huang:
generating a plurality of non-sequential feature vectors based on unlabeled non-sequential data... (Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.”)
combining the sequential feature vectors in the plurality of user-specific journeys and the plurality of non-sequential feature vectors ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”;;
...based on the combination of the sequential feature vectors ... and the plurality of the non-sequential feature vectors and a set of weights, ...embeddings comprising a set of fixed length vectors representing sequential human activity of the selected user ... ( Huang Abstract –“ We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level preference representation are combined as the final representation of user preference”; Section 4.1.2 & 4.2.2; [ non-sequential feature vector equates to the attribute level representation] We call mut attribute-based preference representation of user u. Indeed, as will be shown later, mut can be roughly understood as a linear combination of the user-specific value vectors according to the preference weights over attributes for user u. In this way, we expect the representation of hut emphasizes more on sequential preference, while the representation of mut emphasizes more on attribute-based preference. The two parts complement each other, which is supposed to yield a better performance than either.” Huang Sec. 4.1-“ The embedding vector 
    PNG
    media_image1.png
    26
    66
    media_image1.png
    Greyscale
is called item embedding, which can be fixed or learned. ; Sec. 5.3-“ it is well pre-trained and many parameters related to KB embeddings are fixed, which largely reduces the complexity in practice.”; Abstract; Introduction)

Lomada and Huang are directed to embeddings modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada, as taught by Huang, by utilizing sequential and non-sequential vector analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada with the motivation of improving sequential recommender performance (Huang Introduction).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lomada et al., US Publication No. 20200107072 A1 [hereinafter Lomada], in view of Huang et al; Improving Sequential Recommendation with Knowledge-Enhanced Memory Networks; SIGIR '18: The 41st International ACM SIGIR Conference on Research & Development in Information RetrievalJune 2018 Pages 505–514 [hereinafter Huang], and in further view of Ganti et al., US Publication No. 20200273052 A1, [hereinafter Ganti] .
Regarding Claim 13,  Lomada in view of Huang teach The method of claim 8, further comprising:… 
The method of claim 8, further comprising: analyzing at least one embedding by a predictive model to generate a … recommendation for a user (Huang Abstract-“ Our model integrates the RNN-based networks with Key-Value Memory Network (KV-MN). We further incorporate knowledge base (KB) information to enhance the semantic representation of KV-MN. RNN-based models are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-level user preference. By using a hybrid of RNNs and KV-MNs, it is expected to be endowed with both benefits from these two components. The sequential preference representation together with the attribute-level
preference representation are combined as the final representation of user preference. With the incorporation of KB information, our model is also highly interpretable. To our knowledge, it is the first time that sequential recommender is integrated with external
memories by leveraging large-scale KB information”; Introduction -we propose a novel knowledge enhanced sequential recommender. Our model integrates RNN based networks (GRU) with KV-MNs. RNN-based networks are good at capturing sequential user preference, while knowledge enhanced KV-MNs are good at capturing attribute-based user preference  )
Lomada and Huang are directed to embeddings modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada, as taught by Huang, by utilizing sequential and non-sequential vector analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada with the motivation of improving sequential recommender performance (Huang Introduction).

Lomada in view of Huang teach recommender systems and the feature is expounded upon by Ganti:
… customized product recommendation for a user (Ganti Par. 24-“ It should be noted that the customer journey may be used to predict (e.g., via a score) a satisfied/successful response outcome (e.g., “success metrics” representing a satisfied or “happy” customer) that may be set of metrics, one more sequences/steps, or a combination thereof which indicates a successful response or success level of a journey. Examples of satisfied/successful metrics can include, but are not limited to, for example, purchasing or ordering a product or service, reviewing or comparing a product, registering with an entity for a membership or referral campaign, providing contact information for receiving correspondence (e.g., advertisements, sales, promotions, subscribing to an email list, etc.) from an entity, providing positive feedback for a purchase or experience with an entity, becoming an advocate for a brand, and so forth.”)
Lomada, Huang and Ganti are directed to embedding analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada in view of Huang, as taught by Ganti, by providing customized analytics for products or purchases with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada in view of Huang with the motivation of improving productivity, effectiveness, and opportunities of an entity can be an effective operational strategy to drive revenue growth and manage bottom-line expenses (Ganti Par.16).

Regarding Claim 14, Lomada in view of Huang teach The method of claim 8, further comprising:…
Lomada in view of Huang teach embedding analysis and the feature is expounded upon by Ganti:
analyzing at least one embedding by a predictive model to generate a customer churn prediction (Ganti Par. 18-“ Various industries track a customer journey, for example, through websites or point-of-contacts (e.g., tracking customer clicks, customer calls, etc.). These recorded customer journeys are used for improving the customer experience and business outcomes. For example, some entities may track customer interaction with the entity's call-center and/or website and then use this information such as, for example, to predict churn or if the person will be added to a line/upgrade.”)
Lomada, Huang and Ganti are directed to customer journey analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada in view of Huang, as taught by Ganti, by providing customized analytics for products or purchases with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada in view of Huang with the motivation of improving productivity, effectiveness, and opportunities of an entity can be an effective operational strategy to drive revenue growth and manage bottom-line expenses (Ganti Par.16).

Regarding Claim 15, Lomada in view of Huang teach The method of claim 8, further comprising:…
Lomada in view of Huang teach embedding analysis and the feature is expounded upon by Ganti:
analyzing at least one embedding by a predictive model to generate a user-specific next steps journey prediction (Ganti Par. 18-20-“ Various industries track a customer journey, for example, through websites or point-of-contacts (e.g., tracking customer clicks, customer calls, etc.). These recorded customer journeys are used for improving the customer experience and business outcomes. For example, some entities may track customer interaction with the entity's call-center and/or website and then use this information such as, for example, to predict churn or if the person will be added to a line/upgrade. The goal of a customer journey is to understand how customers behave across multiple interactions regardless of channel so that an entity can deliver a consistent exceptional experience. However, as channels and types of interactions increase, resulting in an explosion in the number of different journeys a customer can take, there is a need to understand the intent, motivations, and actions of the customers along with understanding the questions and barriers faced by a customer during their engagement with an entity.”)
Lomada, Huang and Ganti are directed to embedding analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Lomada in view of Huang, as taught by Ganti, by providing customized analytics for products or purchases with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lomada in view of Huang with the motivation of improving productivity, effectiveness, and opportunities of an entity can be an effective operational strategy to drive revenue growth and manage bottom-line expenses (Ganti Par.16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: "Deep Heterogeneous Autoencoders for Collaborative Filtering," 2018 IEEE International Conference on Data Mining (ICDM), 2018, pp. 1164-1169, to Li et al. - Abstract-“ This paper leverages heterogeneous auxiliary information to address the data sparsity problem of recommender systems. We propose a model that learns a shared feature space from heterogeneous data, such as item descriptions, product tags
and online purchase history, to obtain better predictions. Our model consists of autoencoders, not only for numerical and categorical data, but also for sequential data, which enables capturing user tastes, item characteristics and the recent dynamics of user preference. We learn the autoencoder architecture for each data
source independently in order to better model their statistical properties.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624